EXHIBIT SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of October 12, 2007 (the “Effective Date”), by and between: SKYE INTERNATIONAL, INC., a Nevada corporation with offices at 7701 East Gray Road, Suite 4, Scottsdale, Arizona 85260 (“Debtor”); and TED MAREK DEFINED BENEFIT PENSION PLAN dated December 23, 1993 and effective January 1, 1994, with offices at 9977 North 90th Street, Suite 220, Scottsdale, Arizona 85258 (“Secured Party”). RECITALS WHEREAS, contemporaneously with the execution and delivery of this Agreement, Debtor and Secured Party are entering into a certain Loan Agreement (“Loan Agreement”), under which, from time to time, Debtor will execute and deliver to Secured Party evidence of indebtedness in substantially the same form as that certain form of Secured Convertible Promissory Note attached to the Loan Agreement as Exhibit A thereto (“Note”). All initially capitalized terms not defined in this Agreement shall have the meanings ascribed thereto in the Loan Agreement and in any Note, all of which shall be deemed incorporated herein by this reference. WHEREAS, as of the Effective Date, Debtor has executed and delivered to Secured Party a Note in the original principal amount of One Hundred Thousand Dollars (US $100,000.00), the performance of which shall be secured by this Agreement. WHEREAS, this Agreement secures on behalf of Secured Party the performance of all of Debtor’s obligations under the Loan Agreement, under each and every additional Note (together, the “Notes”) that may be issued by Debtor from time to time, and under this Agreement (each such obligation of Debtor, a “Secured Obligation”; collectively, “Secured Obligations”). AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants contained in this Agreement, the parties hereto hereby agree as follows: 1.Collateral. For good and valuable consideration, and to secure the full payment and other performance of the Secured Obligations, Debtor hereby grants to Secured Party, pursuant to Article 9 of the Arizona Uniform Commercial Code (“UCC”), a first priority security interest (“Security Interest”) in all of the assets that Debtor owns or to which Debtor otherwise has any right, title or interest, and in all additional assets with respect to which Debtor hereafter may acquire any right, title or interest, whether present, future or contingent, and in any and all of Secured Party’s expectancy to acquire any such property, including, without limitation, the following named asset classes (all such present or future property of Debtor being referred to herein as “Collateral”): 1 (a)All accounts, contract rights, rights to payment, documents of title, deposit accounts, certificates of deposit, investment property, intellectual property, patents, trademarks, copyrights, licenses, general intangibles, instruments, documents and chattel paper (including all accounts receivable, notes, drafts, lease agreements and security agreements), and all goods, if any, represented thereby, whether now existing or hereafter acquired or created from time to time; (b)All inventory now owned or hereafter acquired, including all goods held for sale or lease in Debtor’s business, as now or hereafter conducted, and all materials, work in process and finished goods used or to be consumed in Debtor’s business (whether or not represented by warehouse receipts or bills of lading or any other document or instrument, and whether or not placed in transit or delivered to a public warehouse); (c)All equipment now owned or hereafter acquired, including all furniture, fixtures, furnishings, vehicles (whether titled or non-titled), machinery, materials and supplies, wherever located, together with all parts, accessories, attachments, additions thereto and replacements therefor; (d)All negotiable and nonnegotiable documents of title; (e)All monies, securities, stocks, bonds, instruments, documents and chattel paper now held by or hereafter delivered to Secured Party, together with all property rights and security interests evidenced thereby, all increases thereof (including, without limitation, stock dividends), all profits therefrom and all transformations thereof; (f)All tax refund claims, all policies and certificates of insurance covering any of the Collateral, all contracts, agreements or rights of indemnification, guaranty or surety relating to any of the Collateral, and all claims, awards, loss payments, proceeds and premium refunds that may become payable with respect to any such policies, certificates, contracts, agreements or rights; (g)All ledger cards, invoices, delivery receipts, worksheets, books of accounts, statements, correspondence, customer lists, files, journals, data, ledgers and records in any form, written or otherwise, including any computer readable memory and any computer hardware or software necessary to utilize, create, maintain and process such memory related to any of the Collateral; (h)All trademarks, tradenames, copyrights, patents, service marks, logos, insignia and other distinctive marks or names; (i)All claims for loss or damage to or in connection with any of the Collateral, all other claims in any form for the payment of money, including tort claims, and all rights with respect to such claims and all proceeds thereof; (j)All Debtor’s rights to any insurance policies or proceeds paid from insurance policies on Debtor’s assets, including all insured inventory; 2 (k)All attachments, accessions, tools, parts, supplies, increases and additions to and replacements, extensions, renewals, modifications of and substitutions for any of the Collateral; (l)All products and proceeds of the Collateral, in any form, including all proceeds received, due or to become due from any sale, lease exchange or other disposition of any of the Collateral, whether such proceeds are cash or noncash in nature or are represented by checks, drafts, notes or other instruments for the payment of money; and (m)All other things of value that Debtor has or holds or to which, in the future, Debtor has or claims any right, title or interest. 2.Secured Obligations. The Collateral shall secure, in such order of priority as Secured Party may elect, the Secured Obligations of Debtor to Secured Party, including, without limitation, the following: (a)payment and performance of all obligations of Debtor under the terms of the Loan Agreement and under any and all Notes issued pursuant thereto, together with all amendments, extensions, modifications, substitutions and renewals thereof; (b)payment and performance of every obligation, covenant and agreement of Debtor contained in this Agreement, together with all amendments, extensions, modifications, substitutions and renewals hereof; (c)payment and performance of every obligation, covenant, and agreement of Debtor in favor of Secured Party contained in any other instrument or other document, together with all amendments, extensions, modifications, substitutions and renewals thereof; and (d)payment and performance of all other obligations and liabilities of Debtor to Secured Party, whether now existing or hereafter incurred or created and whether voluntary or involuntary, whether due or not due, whether absolute or contingent, and whether incurred directly or acquired by Secured Party by assignment or otherwise. 3.
